Citation Nr: 1141951	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-42 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left shoulder/upper extremity disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1954 to January 1957.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for service connection for a left shoulder/upper extremity disorder.  The Veteran disagreed and perfected an appeal.  The record shows that the Veteran sought a hearing before a Board Member, but that he failed to appear for his scheduled hearing at the RO in August 2011.  Accordingly, the case will be processed as though the hearing request was withdrawn.  38 C.F.R. § 20.704(d) (2011).

Clarification of issue on appeal

The Veteran submitted a July 2009 claim for a left shoulder disorder and he submitted an August 2009 claim for a left arm disorder.  A September 4, 2009, memorandum entered into the Veteran's file by a VA employee indicates that the Veteran was contacted and that his "left arm condition is his left shoulder."  The Veteran contacted VA on September 11, 2009, indicating that the "disability is actually Left Arm NOT Left Shoulder."  [Emphasis in original].  The RO subsequently combined the left arm and left shoulder disorders as a single claim.  As the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the Veteran has reported shoulder symptomatology in this case, the Board also has phrased the issue as involving the left arm/shoulder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The record reveals that the Veteran began receiving Social Security Administration (SSA) disability payments in April 1987 and there is no evidence such payments have stopped.  In Murincsak v. Derwinski, 2. Vet. App. 363 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA's statutory duty to assist includes obtaining records from SSA and giving appropriate consideration and weight to such evidence in determining whether to award or deny VA disability compensation benefits.  The Board is aware that the United States Court of Appeals for the Federal Circuit has held that VA's duty to assist a Veteran applies only to obtain records "if there exists a reasonable possibility that the records could help the Veteran substantiate his claim."  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  In this case, however, there is no way for the Board to ascertain whether records reviewed by the SSA to determine disability included records pertaining to the Veteran's left shoulder or left arm.  Therefore, the AOJ must obtain the records from SSA pertaining to the Veteran.

On remand, the Veteran should again be asked to identify any outstanding records concerning his treatment for the claimed disorder since his discharge from service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Seek and obtain copies of the decision(s) issued by the Social Security Administration that pertain to the Veteran's disability benefits and the records, including medical records upon which the decision(s), including any re-evaluations were based.  If no records are obtained, the Veteran should be informed pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  Request that the Veteran identify the providers of any treatment to his left arm or left shoulder since discharge from active duty service.  If such records are identified, take reasonable steps to obtain the records that are not already of record and include them in the Veteran's VA claims folder.

3.  After review of any newly received medical records and completion of further development that those records may make necessary, readjudicate the Veteran's claim for service connection for a left shoulder/upper extremity.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



